PER CURIAM.
Writ granted in part, case remanded. Relator raises in his application for post-*325conviction relief issues falling under the timeliness provisions of La.C.Cr.P. art. 926.1(A)(1), and under such provisions, his application was filed timely in the trial court. Accordingly, the trial court is directed to consider relator’s application on the merits under the provisions of La. C.Cr.P. art. 926.1. Given the remoteness of the conviction relator challenges, the trial court should pay particular attention to La.C.Cr.P. art. 926.1(C)(3), requiring a determination that the evidence to be tested is available and in a condition that would permit DNA testing before such testing can be ordered. In all other respects, the application is denied.